DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-11 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants’ claims of foreign priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1- Claim 1 is directed to a composition comprising a stem cell pretreated with n-butylidenephthalide and a pharmaceutically acceptable carrier. The claim also recites that the pharmaceutical composition is administered into a desired individual by remote intramuscular injection. 
For purposes of examination claim 1 is interpreted by the examiner as:
 A pharmaceutical composition for treating cardiac hypertrophy, comprising at least a stem cell and a pharmaceutically acceptable vehicle, wherein the stem is prepared by pretreating said stem cell with n-butylidenephthalide (BP), and the pharmaceutical composition is suitable for administration by remote intramuscular injection.
Regarding claims 6-11- The preamble of claims 6-11 recite “method of using a stem cell in preparation of a pharmaceutical composition for treating cardiac hypertrophy”. It is unclear if claims 6-11 are intended to be a method of preparing a composition, a composition, or a method of treatment using a composition. 
For purposes of examination, claims 6-11 are interpreted by the examiner as a method of treatment for cardiac hypertrophy.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating cardiac hypertrophy in a mammal, comprising administering an effective amount of autologous mesenchymal stem cells into a subject, wherein the mesenchymal stem cells are prepared by pretreatment with n-butylidenephthalide and the method of administration is either intravenous or intramuscular injection.
The specification does not reasonably provide enablement for:
A method of treating cardiac hypertrophy, comprising administering via ANY method an effective amount of ANY stem cell from ANY source and ANY species into ANY subject, wherein the stem cell is prepared by pretreatment of said stem cell with n-butylidenephthalide.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, 
Breadth of the claims- Claims 6-11 are directed to a method of treating cardiac hypertrophy by the administration of stem cells pretreated with n-butylidenephthalide, wherein the stem cells can be ANY type of stem cell from ANY source and derived from ANY species. The claims as written are extremely broad.
Nature of the invention- The specification teaches that the stem cells of the invention were purchased from a commercial vendor and identified as human adipose stem cells (ADSCs) (Specification page 9, paragraph 40).  The stem cells were described as having a mesenchymal phenotype, as demonstrated by the expression of the cell surface markers CD73, CD90, and CD105 and the absence of expression for the cell surface markers CD14, CD19, CD34, and CD45 (Specification page 16, paragraph 68). The specification teaches that ADSCs were pretreated with n-butylidenephthalide (BP) by dissolving BP in dimethyl sulfoxide to a concentration of 7 µg/mL and then adding 1x10^6 to 1x10^7 ADSCS into the BP solution for 16 hours (Specification page 10, paragraph 41). The human ADSCs were then introduced into spontaneous hypertensive rats (SHR) by intramuscular injection into the right hamstring (Specification page 10, paragraph 43). Administration of ADSCs that were pretreated with BP led to decreased reactive oxygen species (Specification page 21, paragraph 91; Fig. 2A) and expression of pro-inflammatory cytokines (Specification page 24, paragraph 103; Fig. 5A-E) in cardiac tissue. They also led to an increased expression of the anti-inflammatory cytokine IL-10 (Specification page 25, paragraph 105), and a reduction in cardiomyocyte cross-sectional area (Specification page 26, paragraph 108; Fig. 6a), collagen area (Fig. 6C), and hydroxyproline content (Fig. 6D) indicating a reduction in fibrosis. 
The teaching of the above specification are not sufficient to enable the entire scope of the claims because, while human ADSCs pre-treated with n-butylidenephthalide were demonstrated to reduce fibrosis in a rat model of spontaneous hypertension, it is unknown in the art whether 
	State of the prior art- The use of stem cells for tissue regeneration are well known in the art. Additionally, it is well known that mesenchymal stem cells, such as adipose-derived stem cells, can have anti-inflammatory and immune modulating properties. However, the use of n-butylidenephthalide pre-treated stem cells as a cell therapy are less understood.
	Phthalides such as n-butylidenephthalide (BP) have been shown to maintain the pluripotency of stem cells in culture by activation of Jak2/STAT3 pathway and to enhance induced pluripotent stem cell generation efficiency (Zhang et al. 2016).  Additionally, simultaneous administration of BP, sodium ferulate (SF), and syngeneic bone marrow-derived MSCs via intravenous injection was demonstrated to result in a decreased infarction zone in a rat stroke model (Zhang et al. 2016). The combination treatment was shown to result in the increased production of vascular endothelial growth factor (VEGF) and brain-derived neurotrophic factor (BDNF), leading to improved angiogenesis and neurogenesis (Zhang et al. 2016). Work by another group demonstrated that pretreatment of ADSCs with BP improved the therapeutic efficacy of ADSCs in a mouse model of Parkinson’s disease (Chi et al. 2018). ADSCs were cultured in the presence of BP for 24-48hrs prior to transplantation directly into the brains of mice (Chi et al. 2018). Transplantation of BP-pretreated ADSCS led to improved behavioral recovery as measured by beam walking, rotarod, and locomotor activity (Chi et al. 2018). Lastly, work by Lee et al investigated the use of BP-pretreated ADSCs as a cell therapy for arrhythmias following myocardial infarction (Lee et al. 2017). ADSCs were pretreated with BP for 16 hours prior to direct injection into the cardiac tissue Lee et al. 2017). BP-pretreated ADSCs were shown to reduce the amount of fibrotic tissue, increase angiogenesis, and decrease reactive oxygen species (Lee et al. 2017). 
	Regarding the use of autologous, allogeneic, or xenogeneic stem cells, autologous stem cell therapies are well known in the art. Traditionally stem cells were thought to be immune-privileged due to their low immunogenicity (Ankrum et al. 2014; Buja and Vela. 2010). However, more recent evidence has indicated that this may not be the case. Allogeneic transplants were shown to result in poor donor cell engraftment, with most MSCs dying after 48hrs of transplantation (Ankrum et al. 2014). Conversely, syngeneic transplants appear to demonstrate durable donor cell engraftment (Ankrum et al. 2014). Methods have been proposed to improve donor engraftments during allogenic transplants, such as treating the recipient with immunosuppressive drugs or modifying the MSCs to be less immunogenic (Ankrum et al. 2014: Buja and Vela. 2010). However, it is unknown how effective such modifications would be in the treatment of cardiac conditions.
In addition to poor donor engraftment, transplantation of allogeneic embryonic stem cells has resulted in the formation of teratomas in immunodeficient animals, or rejection and pro-inflammatory responses in immunocompetent animals (Buja and Vela. 2010). Inflammatory responses have also been reported following transplantation of exogenous stem cells for the treatment of cardiac-related diseases (Buja and Vela. 2010). Lastly, while some studies have suggested that xenotransplantation is possible across mammalian species, most were performed using immunocompromised recipients (Li et al. 2012; Buja and Vela. 2010). The success of xenotransplantation is further complicated by the mechanisms through which stem cells such as MSCs exert their therapeutic effects. In most cases, it is thought that the therapeutic efficacy of MSCs is due to their production of exosomes and soluble mediators, rather than donor cell engraftment (Ankrum et al. 2014). This could explain why hundreds of different clinical trials report various therapeutic outcomes (Kean et al. 2013). In fact, when engraftment was measured during clinical trials most studies report poor donor cell engraftment (Kean et al. 2013).  	

	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure to pretreat autologous MSCs with BP and administer them intramuscularly or intravenously for the treatment of cardiac hypertrophy. However, because of the inherent unpredictability of the art, one of ordinary skill would not be able to pretreat ANY stem cell from ANY cell compartment and ANY species with BP and then administer said stem cell for the treatment of cardiac hypertrophy. Furthermore, the experimentation necessary to make or use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. Lastly, while not discussed in depth above, it is unknown in both the art and instant disclosure whether BP-pretreated stem cells could be administered via ANY method and result in the treatment of cardiac hypertrophy. 
	Conclusion- The instant specification describes a working model for the treatment of cardiac hypertrophy by the administration of BP-pretreated human ADSCs via intramuscular injection. However, the state of the art prior to the effective filing date of the claimed invention was highly unpredictable, as while be enabling for
A method for treating cardiac hypertrophy in a mammal, comprising administering an effective amount of autologous mesenchymal stem cells into a subject, wherein the mesenchymal stem cells are prepared by pretreatment with n-butylidenephthalide and the method of administration is either intravenous or intramuscular injection.
The specification does not reasonably provide enablement for:
A method of treating cardiac hypertrophy, comprising administering via ANY method an effective amount of ANY stem cell from ANY source and ANY species into ANY subject, wherein the stem cell is prepared by pretreatment of said stem cell with n-butylidenephthalide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. J Mol Cell Cardiol. 2017;104:17-30 (hereinafter referred to as Lee et al)  as evidenced by Zhu et al. J. Vis. Exp (79), e50585 (2013) (hereinafter referred to as Zhu et al).
Regarding claim 1- The preamble reciting an intended use for the composition is only considered when such a recitation adds structural limitations to the product (see MPEP 2111.02). In the instant case, “for treating cardiac hypertrophy” does not impart any structural limitations on the product itself. 
Lee et al teaches the culture and stimulation of human ADSCs with BP (Abstract; 2.1 culture of hADSCs; 2.3 induction of MI and cell transplantation). BP-pretreated ADSCs were suspended in PBS (i.e. a pharmaceutically acceptable carrier) prior to administration into the border zone of the myocardium (i.e. capable of intramuscular administration) (2.3 Induction of MI and cell transplantation). Administration of BP-pretreated ADSCs led to reductions in fibrosis and reactive oxygen species in a rat model of myocardial infarction (3.4 Effects of BP-pretreated ADSC transplantation on myocardial fibrosis; Effects of BP-pretreated ADS transplantation on ROS).
Regarding claims 2-5- Lee et al teaches that human ADSCs were pretreated with 40µg/mL of BP for 16 hours prior to implantation (Abstract; 2.1 Culture of hADSCs;2.3 Induction of MI and cell transplantation). Lee et al also teaches the incubation of hADSCs at 37oC (2.1 Culture of hADScs). While Lee et al does not explicitly state the cells were cultured at 37oC it is routine and ordinary in the art to culture ADSCs at this temperature, as evidenced by Zhu et al (Isolation of ASCs, step 9).
Regarding claim 6- Lee et al teaches a method of improving cardiac function following myocardial infarction, the method comprising administering an effective amount of BP-pretreated ADSCs (Abstract; 2.3 Induction of MI and cell transplantation). The administration of BP-pretreated ADSCs in a rat model of myocardial infarction resulted in a significant reduction in fibrosis and reactive oxygen species compared to ADSCs alone (2.3 Induction of MI and cell transplantation; 3.4 effects of BP-pretreated ADSC transplantation on myocardial fibrosis; 3.5 Effects of BP-pretreated ADSC transplantation on ROS).
Regarding claims 7 and 8- Lee et al teaches that BP-pretreated ADSCs were suspended in PBS (i.e. pharmaceutically acceptable carrier) and administered to rats at a dose of 1x10^6 ADSCs (2.3 Induction of MI and cell transplantation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. J Mol Cell Cardiol. 2017;104:17-30 (hereinafter referred to as Lee et al) in view of Lee and Yang Experimental Biology 2018 Meeting (Abstract) (hereinafter referred to as Lee and Yang).
The limitations of claim 6 as taught by Lee et al have been discussed in the 102 rejection above. 
However, Lee et al fails to teach wherein the cardiac hypertrophy is caused by spontaneous hypertension (claim 9), and the MSCs are administered via remote muscular injection (claim 10) in either a limb or buttock muscle (claim 11).
Regarding claim 9- Lee and Yang teach the administration of BP-pretreated ADSCs for the treatment of ventricular hypertrophy using a rat model of spontaneous hypertension (Abstract). Administration of BP-pretreated ADSCs were shown to reduce cardiomyocyte cell size, collagen deposition, and reactive oxygen species while increasing the expression of the anti-inflammatory cytokine IL-10 (Abstract). 
Regarding claims 10 and 11- The BP-pretreated ADSCs were administered by injection into the right hamstring muscle.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Lee et al with those of Lee and Yang to include administering BP-pretreated ADSCs via remote muscular injection in a limb for the treatment of cardiac hypertrophy caused by spontaneous hypertension. One of ordinary skill in the art would have been motivated to do so as the administration of BP-pretreated ADSCs via hamstring injection were shown to be effective in treating cardiac hypertrophy in a rat model of spontaneous hypertension. Furthermore, if possible, injection into a remote muscle such as the hamstring would be a preferred method of administration over direct injection into the heart as it is considered less invasive. One of ordinary skill in the art would expect a reasonable chance of success as Lee and Yang teach the use of the same cells for cardiac hypertrophy caused by spontaneous hypertension.

Conclusion
Status of the claims
Claims 1-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632  

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635